Citation Nr: 1616603	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  06-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an initial rating in excess of 30 percent for residuals of porphyria cutanea tarda.  

3.  Entitlement to an effective date earlier than February 28, 2005, for the grant of a 30 percent rating for residuals of porphyria cutanea tarda.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and November 2009 rating decisions and a December 2011 Decision Review Officer decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2011, a decision review officer entered a decision increasing the Veteran's service-connected residuals of porphyria cutanea tarda to 30 percent disabling, effective February 28, 2005.  The Veteran claims entitlement to a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating, unless he expressly indicates otherwise).

In February 2016, the Veteran testified before the undersigned at a travel board hearing.  A transcript of the hearing has been associated with the Veteran's electronic file.

In March 2009 and October 2010, the Board remanded the claims for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to an initial rating in excess of 30 percent for residuals of porphyria cutanea tarda, and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In February 2016, prior to the promulgation of a decision regarding the issue of entitlement to an effective date earlier than February 28, 2005, for the grant of a 30 percent rating for residuals of porphyria cutanea tarda, the Board received notification from the Veteran requesting withdrawal of the appeal as to the stated issue.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal regarding the issue of entitlement to an effective date earlier than February 28, 2005, for the grant of a 30 percent rating for residuals of porphyria cutanea tarda have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204. 

At the February 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal regarding entitlement to an effective date earlier than February 28, 2005, for the grant of a 30 percent rating for residuals of porphyria cutanea tarda.  See the February 2016 Board hearing transcript.  Accordingly, the Board does not have jurisdiction to review the appeal as to the stated issue, and it is dismissed.  


ORDER

The appeal as to entitlement to an effective date earlier than February 28, 2005, for the grant of a 30 percent rating for residuals of porphyria cutanea tarda is dismissed.  


REMAND

Review of the record indicates that the Veteran's last VA examination for his porphyria cutanea tarda was in June 2013.  According to the June 2013 VA examination report, the examiner concluded that porphyria cutanea tarda affects only 10 percent of his face and neck (exposed areas) and covers only 5 percent of the total body surface area.  

Significantly, at his February 2016 Board hearing the Veteran testified that his service-connected skin disability now affects approximately 50 percent to 60 percent of his entire face.  See the Board hearing transcript, p. 11.  While the appellant is not a dermatologist, and hence he cannot diagnose porphyria cutanea tarda, the claimant is competent to offer his observation that a skin disorder now affects a greater area.  Given that the Veteran's testimony tends to suggest a worsening of porphyria cutanea tarda he should be reexamined to assess its severity.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  

With regard to the issue of entitlement to service connection for sleep apnea, in January 2009, the Veteran testified before a Veterans Law Judge who has since retired.  In April 2016, the Veteran was notified of that fact, and offered an opportunity for a new hearing.  He has since requested a Board videoconference hearing.  The Veteran is entitled to a new hearing before the sleep apnea claim is adjudicated.  See 38 C.F.R. § 20.700 (2015).  Accordingly, this appeal is remanded to schedule the Veteran for a hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination to determine the current extent and severity of his service-connected residuals of porphyria cutanea tarda.  The dermatologist is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The dermatologist must specify in the report that these records have been reviewed.  The dermatologist is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to porphyria cutanea tarda.  The dermatologist must offer an opinion stating the percentage of exposed skin that is affected by porphyria cutanea tarda, and the percentage of unexposed skin that is affected by porphyria cutanea tarda.  Should the appellant suffer from a nonservice connected skin disorder the dermatologist must carefully distinguish the percentages of involvement caused by any nonservice connected skin disorder from those skin areas that are affected by porphyria cutanea tarda.  A complete rationale for any opinions expressed must be provided.  

2.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

3.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented their consideration of Virtual VA and VBMS records.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

4.  Schedule the Veteran for a videoconference hearing at the next available opportunity in order to provide testimony as it relates to the claim of entitlement to service connection for sleep apnea only.  Notify the Veteran and his representative of the date, time, and location of this additional hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.  

5.  After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal.  If any benefit sought in connection with the claims remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


